Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 and 07/07/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 3-8 are objected to because of the following informalities:  Claim 3 recites the limitation “the transport vehicle transports the freight by being guided or towed by a guidance vehicle in at least one of sections from 25the first location to the second location”.  Examiner is unsure what is meant by “at least one of sections”, and is interpreting that the claim is meant to read “at least one of the sections”.  Appropriate correction is required.
Dependent claims 4-8 are also objected to due to their dependency on objected claim 3. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: freight information acquisition unit in claim 1; number determination unit in claims 1, 2, 4, and 5; output unit in claims 1, 4, and 5; guidance vehicle determination unit in claims 4 and 5; and operation plan acquisition unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a freight acquisition unit. The closest portion in the specification that discloses the details of the freight acquisition unit is [0029]. The paragraph in the specification that corresponds to the freight acquisition unit merely recites the portion, but lacks sufficient structural support. 
Claims 1, 2, 4, and 5 recite a number detection unit. The closest portion in the specification that corresponds to the number detection unit are [0030] and [0031]. The paragraph in the specification that corresponds to the number detection unit merely recites the portion, but lacks sufficient structural support. 
Claims 1, 4, and 5 recite an output unit. The closest portion in the specification that corresponds to the output unit are [0045] and [0048]. The paragraph in the specification that corresponds to the output unit merely recites the portion, but lacks sufficient structural support. 
Claims 4 and 5 recite a guidance vehicle determination unit. The closest portion in the specification that corresponds to the guidance vehicle determination unit is [0035]. The paragraph in the specification that corresponds to the output unit merely recites the portion, but lacks sufficient structural support. 
Claim 5 recites an operation plan acquisition unit. The closest portion in the specification that corresponds to the operation plan acquisition unit is [0032]. The paragraph in the specification that corresponds to the operation plan acquisition unit merely recites the portion, but lacks sufficient structural support. 
Dependent claims 3, 6, 7, and 8 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on the rejected claims above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “freight information acquisition unit in claim 1; number determination unit in claims 1, 2, 4, and 5; output unit in claims 1, 4, and 5; guidance vehicle determination unit in claims 4 and 5; and operation plan acquisition unit in claim 5.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites a freight acquisition unit. The closest portion in the specification that discloses the details of the freight acquisition unit is [0029]. The paragraph in the specification that corresponds to the freight acquisition unit merely recites the portion, but lacks sufficient structural support. 
Claims 1, 2, 4, and 5 recite a number detection unit. The closest portion in the specification that corresponds to the number detection unit are [0030] and [0031]. The paragraph in the specification that corresponds to the number detection unit merely recites the portion, but lacks sufficient structural support. 
Claims 1, 4, and 5 recite an output unit. The closest portion in the specification that corresponds to the output unit are [0045] and [0048]. The paragraph in the specification that corresponds to the output unit merely recites the portion, but lacks sufficient structural support. 
Claims 4 and 5 recite a guidance vehicle determination unit. The closest portion in the specification that corresponds to the guidance vehicle determination unit is [0035]. The paragraph in the specification that corresponds to the output unit merely recites the portion, but lacks sufficient structural support. 
Claim 5 recites an operation plan acquisition unit. The closest portion in the specification that corresponds to the operation plan acquisition unit is [0032]. The paragraph in the specification that corresponds to the operation plan acquisition unit merely recites the portion, but lacks sufficient structural support. 
Dependent claims 3, 6, 7, and 8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the rejected claims above. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-8 recite a system (i.e. machine). Therefore claims 1-8 fall within one of the four statutory categories of invention. 
Independent claim 1 recites the limitations of acquiring freight information including a delivery destination of the freight for each freight; determining a required number of transport vehicles for transporting the freight from the first location to 10the second location, based on the freight information acquired; and outputting information regarding the required number determined. The limitations are drawn to the transport or delivery of freight from one location to another, and amounts to certain methods of organizing human activity (commercial interactions, business relations). The limitations also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. acquiring freight information and determining a required number of transport vehicles for transporting the freight. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a freight information acquisition unit, number determination unit, and an output unit. The apparatus amounts to linking the judicial exception to a particular field of use. The additional elements computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 4 recites the limitation of determining the guidance vehicle, 5wherein the determination determines one or a plurality of transport vehicles as the guidance vehicle, based on the required number determined and a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle,  and  10outputting information of the transport vehicle determined as the guidance vehicle. The limitations are further directed to the abstract idea analyzed above in claim 1. The claim also recites the additional elements of a guidance vehicle determination unit, the number determination unit, and the output unit. The additional elements computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 5 recites the limitations of determining the guidance vehicle; acquiring an operation plan of a regular operation vehicle, determining 20any one or more of the transport vehicle and the regular operation vehicle as the guidance vehicle, based on the required number determined, a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle, and the operation plan of the regular operation vehicle, and  25outputting information of at least any one of the transport vehicle and the regular operation vehicle determined as the 25FP20-0116-OUS-TYT guidance vehicle. The limitations are further directed to the abstract idea analyzed above in claim 1. The claim also recites the additional elements of an operation plan acquisition unit, the guidance vehicle determination unit, the number determination unit, and the output unit. The additional elements computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 8 recited the limitation that the transport vehicle is an autonomous driving vehicle capable of traveling autonomously, and autonomously travels following the guidance vehicle, by being guided by the guidance vehicle. The claim recites the additional element of an autonomous vehicle. The additional element of the autonomous vehicle amounts to generally linking the judicial exception to a particular field of use of technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 3, 6, and 7 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claims 2, 3, 6, and 7 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salomon (2019/0025821) in view of Sullivan (2018/0121864).

Claim 1: Salomon discloses: An operation management system that manages an operation of a transport vehicle that transports a freight from a first location to a second location, the system comprising:  5(Salomon ¶0006 disclosing obtaining transport information for an order representing a destination associated with the order; ¶0027 the transport service may be a delivery service or a carrier service; ¶0035 the transport vehicle may be a cargo ship, aircraft, land vehicle; ¶0047 the route is between a current position of the transport vehicle and destination position associated with the transport order (first location to second location)
a freight information acquisition unit that acquires freight information including a delivery destination of the freight for each freight; (Salomon ¶0036 disclosing obtaining pieces of transport information on the control apparatus and/or leading unit; ¶0037 disclosing the pieces of transport information including an address, position statement and/or coordinate for the destination associated with the address order; address, position statement and/or coordinate statement for the starting position associated with the transport order; other information includes shipment information (e.g. identifier of the shipment, weight, dimensions, etc.))

Salomon in view of Sullivan discloses:
a number determination unit that determines a required number of transport vehicles for transporting the freight from the first location to 10the second location, based on the freight information acquired by the freight information acquisition unit; 
Salomon discloses determining the “makeup” of the transport convoy ((Salomon ¶0042 discloses pieces if transport convoy information including statements pertaining to the makeup of the transport convoy; the information pertaining to the makeup of the transport convoy includes changes when a vehicle joins the transport convoy and/or leaves the transport convoy). Salomon does not explicitly disclose a number determination unit that determines a required number of transport vehicles for transporting the freight from the first location to 10the second location, based on the freight information acquired by the freight information acquisition unit. Sullivan discloses this limitation: (Sullivan ¶0026 and ¶0027 disclosing freight being moved from an origin to destination in a warehouse/dock environment; ¶0029 discloses the use of manually operated or autonomous AGVs to move the freight; ¶0107 disclosing initial the initial optimization setup where the number of AGVs are determined that is required to complete all of the necessary moves). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon to include a number determination unit that determines a required number of transport vehicles for transporting the freight from the first location to 10the second location, based on the freight information acquired by the freight information acquisition unit as taught by Sullivan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in order to determine the requirements to complete the necessary moves (see ¶0107 of Sullivan).

and an output unit that outputs information regarding the required number determined by the number determination unit. 
Salomon discloses determining the “makeup” of the transport convoy ((Salomon ¶0042 discloses pieces if transport convoy information including statements pertaining to the makeup of the transport convoy; the information pertaining to the makeup of the transport convoy includes changes when a vehicle joins the transport convoy and/or leaves the transport convoy). Salomon does not explicitly disclose an output unit that outputs information regarding the required number determined by the number determination unit. Sullivan discloses this limitation: (Sullivan ¶0026 and ¶0027 disclosing freight being moved from an origin to destination in a warehouse/dock environment; ¶0029 discloses the use of manually operated or autonomous AGVs to move the freight; ¶0107 disclosing initial the initial optimization setup where the number of AGVs are determined that is required to complete all of the necessary moves; ¶0108 disclosing the number of AGVs and freight instructions and deck instructions are stored in the instructions database that is received by the cross-dock management system; see also ¶0046 discloses the tablet being a device having a display capable of receiving instructions from the instruction database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon to include an output unit that outputs information regarding the required number determined by the number determination unit as taught by Sullivan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in order to determine the requirements to complete the necessary moves (see ¶0107 of Sullivan).

Claim 3: The operation management system according to claim 1, wherein the transport vehicle transports the freight by being guided or towed by a guidance vehicle in at least one of sections from 25the first location to the second location. (Salomon ¶0157 disclosing that the unmanned vehicle is configured to follow a vehicle traveling ahead autonomously; ¶0161 disclosing a cargo vehicle (bicycle) as the leading unit and vehicles 44 and 45 following the cargo vehicle autonomously; ¶0187 and Fig. 2 further disclosing the transport vehicle following the transport convoy)

Claim 8: The operation management system according to claim 3, wherein the transport vehicle is an autonomous driving vehicle capable of traveling autonomously, and autonomously travels following the guidance vehicle, by being guided by the guidance vehicle. (Salomon ¶0034 disclosing an autonomous transport vehicle configured to move autonomously; further the autonomous vehicle is configured to follow the leading unit (i.e. leading vehicle traveling ahead)

Claims 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salomon (2019/0025821) in view of Sullivan (2018/0121864) further in view of Karlsson (2019/0054920).

Claim 2: The operation management system according to claim 1, 
Salomon discloses the transport vehicles being guided by a pilot/leading vehicle and an operation plan/route for the vehicle, but does not explicitly disclose that the transport vehicle departs from the first location at each departure time defined in a preset operation plan of the transport vehicle, and the number determination unit determines the required number 20for each departure time, based on the freight information. Karlsson discloses these limitations:
wherein the transport vehicle departs from the first location at each departure time defined in a preset operation plan of the transport vehicle, (Karlsson ¶0050 disclosing sending a signal to the pilot vehicle with information on the starting point where the vehicle should initiate driving on the autonomous vehicle, and a signal with information regarding a time when the pilot vehicle should initiate the driving (departure time))
and the number determination unit determines the required number 20for each departure time, based on the freight information. (Karlsson ¶0118 disclosing a plurality of autonomous trucks are driven in a convoy to a first region and depending on the number of trucks planned to depart from the region at a specific check-out point, a corresponding number of pilot cars are requested to meet up at the check-out point wherein each pilot car guides a single dedicated one of the autonomous trucks to a destination in a second region)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include an output unit that outputs information regarding the required number determined by the number determination unit as taught by Karlsson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in view of Sullivan in order to improve traffic security for autonomous vehicles (see ¶0007 of Karlsson).

Claim 4:  Salomon discloses: The operation management system according to claim 3, further comprising: 
a guidance vehicle determination unit that determines the guidance vehicle, 5(Salomon ¶0109 disclosing the identifier of the convoy may be a wirelessly capturable identifier in an optical identifier and/or a radio transmitter; ¶0110 discloses that this identifier is an identifier of the leading unit; the identifier may be captures by an optical sensor (¶0112) or a radio reception means (¶0114) (both guidance vehicle determination units))
and  10the output unit further outputs information of the transport vehicle determined as the guidance vehicle. (Salomon ¶0109 disclosing the identifier of the convoy may be a wirelessly capturable identifier in an optical identifier and/or a radio transmitter (output unit determining the guidance vehicle; ¶0110 discloses that this identifier is an identifier of the leading unit)

Salomon in view of Sullivan further in view of Karlsson discloses:
wherein the guidance vehicle determination unit determines one or a plurality of transport vehicles as the guidance vehicle, based on the required number determined by the number determination unit and a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle, 
Salomon discloses a guidance vehicle determination unit that determines the guidance vehicle, but does not explicitly disclose that the guidance vehicle determination unit determines one or a plurality of transport vehicles as the guidance vehicle, based on the required number determined by the number determination unit and a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle. Karlsson discloses this limitation: (Karlsson ¶0118 disclosing a plurality of autonomous trucks are driven in a convoy to a first region and depending on the number of trucks planned to depart from the region at a specific check-out point, a corresponding number of pilot cars are requested to meet up at the check-out point wherein each pilot car guides a single dedicated one of the autonomous trucks to a destination in a second region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include the guidance vehicle determination unit determines one or a plurality of transport vehicles as the guidance vehicle, based on the required number determined by the number determination unit and a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle as taught by Karlsson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in view of Sullivan in order to improve traffic security for autonomous vehicles (see ¶0007 of Karlsson).

Claim 5: Salomon discloses: The operation management system according to claim 3, further comprising:  15
a guidance vehicle determination unit that determines the guidance vehicle; (Salomon ¶0109 disclosing the identifier of the convoy may be a wirelessly capturable identifier in an optical identifier and/or a radio transmitter; ¶0110 discloses that this identifier is an identifier of the leading unit; the identifier may be captures by an optical sensor (¶0112) or a radio reception means (¶0114) (both guidance vehicle determination units))
and an operation plan acquisition unit that acquires an operation plan of a regular operation vehicle, (Salomon ¶0041 disclosing the leading vehicle transmitting the follow information (direction of travel, etc.) (operation plan); and ¶0042 disclosing pieces of transport information includes route information associated with the planned route of the transport convoy)
and  25the output unit outputs information of at least any one of the transport vehicle and the regular operation vehicle determined as the 25FP20-0116-OUS-TYT guidance vehicle. (Salomon ¶0041 disclosing the leading vehicle transmitting the follow information (direction of travel, speed, etc.); and ¶0042 disclosing pieces of transport information includes route information associated with the planned route of the transport convoy)

Salomon in view of Sullivan further in view of Karlsson discloses:
wherein the guidance vehicle determination unit determines 20any one or more of the transport vehicle and the regular operation vehicle as the guidance vehicle, based on the required number determined by the number determination unit, a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle, and the operation plan of the regular operation vehicle, 
Salomon discloses a guidance vehicle determination unit that determines the guidance vehicle, but does not explicitly disclose that the guidance vehicle determination unit determines 20any one or more of the transport vehicle and the regular operation vehicle as the guidance vehicle, based on the required number determined by the number determination unit, a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle, and the operation plan of the regular operation vehicle. Karlsson discloses this limitation: (Karlsson ¶0118 disclosing a plurality of autonomous trucks are driven in a convoy to a first region and depending on the number of trucks planned to depart from the region at a specific check-out point, a corresponding number of pilot cars are requested to meet up at the check-out point wherein each pilot car guides a single dedicated one of the autonomous trucks to a destination in a second region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include that the guidance vehicle determination unit determines 20any one or more of the transport vehicle and the regular operation vehicle as the guidance vehicle, based on the required number determined by the number determination unit, a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle, and the operation plan of the regular operation vehicle as taught by Karlsson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in view of Sullivan in order to improve traffic security for autonomous vehicles (see ¶0007 of Karlsson).

Claim 6: The operation management system according to claim 5, 
Salomon discloses that the transport vehicle may be a land vehicle, truck, rail vehicle, etc. (¶0035), but does not explicitly disclose that the regular operation vehicle is a bus capable of 5transporting a plurality of occupants. Karlsson discloses this limitation:
wherein the regular operation vehicle is a bus capable of 5transporting a plurality of occupants. (Karlsson ¶0009 disclosing the pilot vehicle/lead vehicle and following vehicle, the autonomous vehicle being the following vehicle; ¶0011 further discloses that the pilot vehicle is driven by a driver in form of a human (it may also be autonomous as well); ¶0002 discloses the invention can be applied in heavy-duty vehicles such as buses and is not restricted to a truck; Examiner notes that buses are capable of transporting a plurality of occupants)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include that the regular operation vehicle is a bus capable of 5transporting a plurality of occupants as taught by Karlsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7: The operation management system according to claim 3, 
Salomon discloses that the pilot/guidance vehicle may be a land vehicle, truck, rail vehicle, etc. (¶0041), but does not explicitly disclose that the guidance vehicle is a bus capable of transporting a plurality of occupants. Karlsson discloses this limitation:
wherein the guidance vehicle is a bus capable of transporting a plurality of occupants. (Karlsson ¶0009 disclosing the pilot vehicle/lead vehicle and following vehicle, the autonomous vehicle being the following vehicle; ¶0011 further discloses that the pilot vehicle may be an autonomous vehicle; ¶0002 discloses the invention can be applied in heavy-duty vehicles such as buses and is not restricted to a truck; Examiner notes that buses are capable of transporting a plurality of occupants)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include that the guidance vehicle is a bus capable of transporting a plurality of occupants as taught by Karlsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628